PER CURIAM.
The appellant challenges the denial of his motion to correct illegal sentence filed pursuant to rule 3.800(a). We reverse and remand.
The appellant alleges that his life sentence for attempted capital sexual battery exceeds the statutory maximum of thirty *1138years’ imprisonment that may be imposed for that offense. §§ 775.082(3)(b); 777.04(4)(a); 794.011(2), .Fla. Stat. (1989). The trial court failed to attach any portion of the record refuting the appellant’s claim or demonstrating why a life sentence for attempted capital sexual battery is legal. Accordingly, we reverse and remand for the trial court to attach portions of the record refuting appellant’s claim or to grant relief.
REVERSED and REMANDED for further proceedings consistent with this opinion.
ROBERTS, C.J., SWANSON, and KELSEY, JJ., concur.